Case 4:19-cv-00494-SDJ-CAN Document 90-2 Filed 07/22/20 Page 1 of 5 PageID
                                                                      Ex B
                                                                           #: 487



  From          To          Call date  Duration
  12544428713   14692071254   12/21/18         0.1
  16823026083   14692071254   12/24/18         0.1
  13463138807   14692071254   12/29/18         0.1
  14234548915   16153481977   12/29/18         0.2
  19019794666   16153481977   01/02/19         0.2
  19722363938   14692071254   01/02/19         0.2
  17372005659   14692071254   01/05/19         0.1
  14234548915   16153481977   01/05/19         5.2
  19019794666   16153481977   01/08/19         0.7
  16822043401   14692071254   01/08/19         0.4
  19019794662   16153481977   01/11/19        13.9
  19798143899   14692071254   01/11/19         0.1
  16822043401   14692071254   01/15/19         5.7
  14234606036   16153481977   01/15/19         5.8
  19019794662   16153481977   01/18/19         4.2
  13463138807   14692071254   01/18/19         0.1
  16822043401   14692071254   01/23/19         0.2
  18303919528   14692071254   03/06/19           4
  18328951849   14692071254   03/08/19         0.2
  16822043401   14692071254   03/13/19         0.1
  18303919528   14692071254   03/15/19         0.2
  18174056307   14692071254   03/19/19           1
  13463138810   14692071254   03/23/19         0.1
  18303919528   14692071254   03/26/19         1.8
  14092093033   14692071254   03/30/19         0.1
  19722363938   14692071254   04/02/19         0.1
  14092093033   14692071254   04/06/19         4.3
  19722363938   14692071254   04/07/19         0.2
  19038477460   14692071254   04/12/19         5.3
  14234548915   16153481977   04/13/19         0.1
  14234065991   16153481977   04/15/19         0.7
  14234548910   16153481977   04/16/19         0.8
  19038477460   14692071254   04/19/19         0.2
  19019794665   16153481977   04/20/19         0.4
  19798143899   14692071254   04/21/19         0.2
  14092093033   14692071254   04/23/19         0.2
  19019794663   16153481977   04/23/19         0.2
  13257779726   14692071254   04/24/19         4.6
  14234065991   16153481977   04/24/19         0.2
  19038477460   14692071254   04/26/19         0.2
  14234606028   16153481977   04/27/19         4.5
  14234606008   16153481977   04/30/19         0.2
  18328722956   14692071254   04/30/19         0.6
  14234606079   16153481977   05/01/19         0.9
  18303919528   14692071254   05/03/19         0.2
  14234606028   16153481977   05/04/19         5.1
Case 4:19-cv-00494-SDJ-CAN Document 90-2 Filed 07/22/20 Page 2 of 5 PageID #: 488



  19019794663   16153481977   05/07/19   0.2
  19798143904   14692071254   05/07/19   0.2
  19019794672   16153481977   05/08/19   0.4
  13612402177   14692071254   05/10/19   0.2
  14234606028   16153481977   05/11/19   0.1
  19019794663   16153481977   05/14/19   0.2
  14234065991   16153481977   05/15/19   0.1
  13463138810   14692071254   05/17/19   0.2
  14234606028   16153481977   05/18/19   0.5
  14232501996   16153481977   05/21/19   4.2
  19362417869   14692071254   05/21/19   0.2
  19019794677   16153481977   05/22/19   0.2
  19019794665   16153481977   05/25/19   0.1
  19722363938   14692071254   05/25/19   0.4
  17312209601   16153481977   05/28/19   0.4
  14234065991   16153481977   05/29/19   0.3
  14092093033   14692071254   05/31/19   0.2
  19019794665   16153481977   06/01/19   0.2
  14322741340   14692071254   06/04/19   0.2
  19312297989   16153481977   06/05/19   0.1
  19019794677   16153481977   06/05/19   0.1
  19362417808   14692071254   06/08/19   0.2
  19012037796   16153481977   06/08/19   0.9
  18302183282   14692071254   06/09/19   0.2
  12109661594   14692071254   06/11/19   0.2
  17312077860   16153481977   06/11/19   0.1
  14234065991   16153481977   06/12/19   0.1
  19362417869   14692071254   06/15/19   0.2
  19012037738   16153481977   06/15/19   0.4
  13462165069   14692071254   06/16/19   0.2
  12109661594   14692071254   06/18/19   0.2
  19312297989   16153481977   06/18/19   1.1
  19019794675   16153481977   06/19/19   0.7
  18062300082   14692071254   06/22/19   0.2
  19012037796   16153481977   06/22/19   0.4
  19362417869   14692071254   06/25/19   0.2
  19312402854   16153481977   06/25/19   0.6
  19019794677   16153481977   06/26/19   0.6
  17372018536   14692071254   06/28/19   0.2
  16292012398   16153481977   06/29/19   0.1
  13462165115   14692071254   06/30/19   0.2
  19312402854   16153481977   07/02/19   0.1
  17372018536   14692071254   07/02/19   4.9
  14234606083   16153481977   07/03/19   0.2
  19159951620   14692071254   07/05/19   0.2
  19012037738   16153481977   07/06/19   0.4
  12142715651   14692071254   07/07/19   0.2
Case 4:19-cv-00494-SDJ-CAN Document 90-2 Filed 07/22/20 Page 3 of 5 PageID #: 489



  19312402854   16153481977   07/09/19   2.8
  19159951620   14692071254   07/09/19     5
  14234606074   16153481977   07/10/19   0.1
  19012037738   16153481977   07/13/19   0.4
  14322741340   14692071254   07/13/19   0.2
  13252212549   14692071254   07/14/19   0.2
  19159951609   14692071254   07/15/19   0.4
  19312402854   16153481977   07/16/19   0.6
  14234606074   16153481977   07/17/19     1
  19012037738   16153481977   07/20/19   0.2
  19159951609   14692071254   07/20/19   0.2
  19312297965   16153481977   07/21/19   0.2
  19312402854   16153481977   07/23/19   0.4
  14302005910   14692071254   07/24/19   0.2
  19019794669   16153481977   07/24/19   0.1
  12109661594   14692071254   07/27/19   0.2
  17312209601   16153481977   07/27/19   0.8
  12816127500   14692071254   07/28/19   0.2
  18652051653   16153481977   07/30/19   0.6
  14234606057   16153481977   07/31/19   1.1
  19159951609   14692071254   08/03/19   0.2
  19012037796   16153481977   08/03/19   0.4
  14232501996   16153481977   08/06/19   0.1
  14234606079   16153481977   08/07/19   1.1
  14302005910   14692071254   08/10/19   0.2
  19012037796   16153481977   08/10/19   0.1
  17372018731   14692071254   08/11/19   0.2
  18652058854   16153481977   08/11/19   0.1
  14232501996   16153481977   08/13/19   0.2
  19159951609   14692071254   08/14/19   0.2
  19019794673   16153481977   08/14/19   0.1
  19362417808   14692071254   08/16/19   0.3
  16292012398   16153481977   08/17/19   0.1
  17312209608   16153481977   08/18/19   0.1
  19312297989   16153481977   08/20/19   0.1
  14302005910   14692071254   08/20/19   0.2
  14234606079   16153481977   08/21/19   0.1
  19159951620   14692071254   08/23/19   0.8
  17312209601   16153481977   08/24/19   0.1
  17312077647   16153481977   08/25/19   0.4
  14232501996   16153481977   08/27/19   0.5
  19792273992   14692071254   08/28/19   0.2
  19019794671   16153481977   08/28/19   0.1
  19159951620   14692071254   08/30/19   0.2
  16292012398   16153481977   08/31/19   0.2
  19019794669   16153481977   08/31/19   0.2
  19792273955   14692071254   09/01/19   0.2
Case 4:19-cv-00494-SDJ-CAN Document 90-2 Filed 07/22/20 Page 4 of 5 PageID #: 490



  17312209608   16153481977   09/01/19   0.4
  17312077860   16153481977   09/03/19   0.1
  14322741340   14692071254   09/03/19   5.3
  14234606079   16153481977   09/06/19   0.2
  19562755621   14692071254   09/06/19   0.2
  14232501996   16153481977   09/07/19   0.8
  13612251125   14692071254   09/08/19   0.2
  19312402854   16153481977   09/10/19   0.1
  19362417869   14692071254   09/11/19   0.3
  14234065991   16153481977   09/11/19   0.1
  14302005910   14692071254   09/14/19   0.2
  13252461804   14692071254   09/15/19   0.2
  12109661594   14692071254   09/17/19   0.2
  12109661594   14692071254   09/20/19   0.2
  14322741374   14692071254   09/22/19   0.2
  14302005910   14692071254   09/24/19   0.2
  17372018536   14692071254   09/27/19   0.9
  14322741340   14692071254   10/01/19   0.2
  14302160799   14692071254   10/04/19   0.2
  18062300096   14692071254   10/06/19   0.3
  18062300082   14692071254   10/08/19   0.2
  12143604544   14692071254   10/11/19   0.2
  19402832213   14692071254   10/13/19   0.2
  19159951609   14692071254   10/15/19   0.2
  19363058267   14692071254   10/18/19   0.2
  13612401632   14692071254   10/20/19   0.2
  13612401634   14692071254   10/25/19   0.2
  16823026231   14692071254   10/27/19   0.6
  18062300046   14692071254   10/29/19   0.3
  18176979167   14692071254   11/02/19   0.2
  12147406839   14692071254   11/03/19   0.2
  13612401634   14692071254   11/05/19   0.2
  19792014497   14692071254   11/08/19   0.2
  13612401632   14692071254   11/10/19   0.2
  14302005910   14692071254   11/12/19   0.2
  18062300046   14692071254   11/15/19   0.8
  19564680939   14692071254   11/17/19   0.2
  18062300046   14692071254   11/20/19   0.2
  13612401634   14692071254   11/22/19   0.2
  13619292182   14692071254   11/24/19   0.2
  18302191356   14692071254   11/26/19   0.5
  18176979165   14692071254   11/29/19   0.2
  18329530768   14692071254   12/03/19   0.2
  16055628665   14692071254   12/06/19   0.2
  13252301815   14692071254   12/08/19   0.2
  19363058267   14692071254   12/10/19     1
  16055628544   14692071254   12/13/19   0.2
Case 4:19-cv-00494-SDJ-CAN Document 90-2 Filed 07/22/20 Page 5 of 5 PageID #: 491



  13619292182   14692071254   12/15/19   0.3
  16055628595   14692071254   12/17/19   0.1
  19363058267   14692071254   12/20/19   0.2
  19792273937   14692071254   12/22/19   0.2
  13612401634   14692071254   12/24/19   0.3
  13612401634   14692071254   12/27/19   0.1
  13612401646   14692071254   12/29/19   0.2
  18302191356   14692071254   12/31/19   0.1
